Case 1:20-cv-00123-JRS-MG Document 72-2 Filed 04/19/21 Page 1 of 6 PageID #: 1062




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION



  JOHN DOE,                                           CASE NO. 1:20-CV-123-JRS-MG

                 Plaintiff,

         v.                                           DECLARATION OF CARRIE
  INDIANA UNIVERSITY, PROVOST                         MENIKOFF RE: ECF NO. 71
  LAUREN ROBEL, KATHY ADAMS-
  REISTER, LIBBY SPOTTS, ROBERT
  BILLINGHAM, MICHAEL COURTNEY
  AND GRANT VOGTMAN,


                 Defendants.


         I, Carrie Menikoff, hereby declare pursuant to 28 U.S.C. §1746 that:

         1.      I am an attorney with Rosenberg & Ball LPA located at 205 S. Prospect Street,

  Granville, Ohio. Eric Rosenberg, owner and partner of Rosenberg & Ball, is counsel for plaintiff

  John Doe. I am an attorney assisting Mr. Rosenberg in the captioned case.

         2.      I have personal knowledge of the matters set forth in this declaration.

         3.      I submit this declaration in support of John Doe’s opposition to defendants’ Motion

  to Dismiss Second Amended Complaint (ECF No. 60), which the Court will be converting to a

  motion for summary judgment per its minute order dated April 7, 2021. (ECF No. 71).

         4.      The Court has directed the parties to submit admissible evidence related to the

  Declaration of Libby Spotts. (ECF No. 63-3). In her declaration, Ms. Spotts testified that Indiana

  University (“IU”) sent a copy of Mr. Doe’s academic transcript to Purdue University.
Case 1:20-cv-00123-JRS-MG Document 72-2 Filed 04/19/21 Page 2 of 6 PageID #: 1063




            5.    To complete the record related to Mr. Doe’s opposition to defendants’ pending

  motion, we are submitting a copy of John Doe’s official Indiana University academic transcript,

  which transcript contains the notation: STUDENT IS ON DISCIPLINARY SUSPENSION

  EFFECTIVE 12/16/2019. 1

            6.    On April 14, 2021, I received a copy of Mr. Doe’s official academic transcript from

  IU attorney of record Tracy Betz. A copy of this transcript is attached hereto as Exhibit A.

            7.    In her cover email, attorney Betz affirmed that this information was sent to Purdue

  adding that it is a “true and accurate copy of what IU transmitted to Purdue.”

            8.    John Doe submits his IU academic transcript as evidence admissible under the

  Federal Rules of Evidence, which includes but may not be limited to Fed. R. Evid. 801(d)(2) and

  803(6).

            I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE

  AND CORRECT.

            DATED this April 19, 2021.



                                                               ______________________________
                                                               Carrie Menikoff




           An unredacted copy of Mr. Doe’s transcript with identifying personal information is filed
            1

  separately under seal.

  PAGE 2—DECLARATION OF CARRIE MENIKOFF RE: ECF NO. 71
    Case 1:20-cv-00123-JRS-MG Document 72-2 Filed 04/19/21 Page 3 of 6 PageID #: 1064




                                            Bloomi n gt on

                                    O ff i c i a l T ra n s c r ip t




                         uthenticity
         Stateme nt of A uth enticity




         Aimee Oestreich

         aburkert@iu.edu




                                                                               1

EXHIBIT A to Menikoff Declaration
Page 1 of 4
    Case 1:20-cv-00123-JRS-MG Document 72-2 Filed 04/19/21 Page 4 of 6 PageID #: 1065




         Bloomington, IN 47405
         PHONE: (812) 855-

         ht

                                          How to Authenticate This Official Transcript
                                                   from Indiana University

         This official
               fficial transcript
                       transcript has been transmitted electronically to the recipient, and is intended solely for use
         by that recipient.
                   ecipient. If you
                                you are not the intended recipient, please notify the
                                      . It is not permissible to replicate this transcript or forward it to any person or
         organization other than
                              than the identified
                                        identified recipient. Release of this record or disclosure of its contents to
         any
          ny third party without written
                                   written consent of the record owner is prohibited.

         This official transcript has been
                                       een digitally
                                             digitally signed and therefore contains special security characteristics. If
         this transcript has been
                                en issued by Indiana University
                                                         U               Bloomington and this transcript is viewed using
         Adobe® Acrobat version 6.00 or greater
                                            greater oror Adobe® Reader version 6.04 or greater, it will reveal a digital
         certificate that has been applied
                                      pplied to the
                                                  the transcript.
                                                       ranscript. This digital certificate will appear in a pop-up screen or
         status bar on the transcript, display
                                           splay a blue
                                                     blue ribbon,
                                                           ribbon, and declare that the transcript was certified by
         Indiana University Bloomington with a valid  valid certificate
                                                             ce
                                                             certi  ficate issued by GeoTrust CA for Adobe®. This transcript
                                                                rtificate
         certification can be validated by clicking
                                                icking on the
                                                            the Signature
                                                                 SSiignature Properties of the transcript.



                    The blue ribbon
                                 on symbol is your assurance that the digital certificate is valid, the transcript is
                    authentic, and the contents of the transcript have not been altered.


                    If the transcript does not display a valid certification and signature message, reject this
                    transcript
                             ipt immediately. An invalid digital certificate display means either the digital certificate
                    is not authentic, or the transcript has been altered. The digital certificate can also be revoked
         by the Office of the Registrar if there is cause, and digital certificates
                                                                         ertificates can expire. A transcript with an
         invalid digital certificate display should be rejected.

                  Lastly,
                      ly, one other possible message, Author Unknown, can have two possible meanings: first, the
                  certificate is a self-signed certificate or has been issued
                                                                            ed by an unknown or untrusted certificate
                  authority. Second, the revocation check could not be completed. If you receive this message,
         make sure you are properly connected to the internet. If you have ann internet connection
                                                                                           connection and you still
         cannot validate the digital certificate online, reject this transcript.

         The official transcript explanation is the last page of this document.

         The current version of Adobe® Reader is free of charge and available for immediate download
                                                                                             ownload at
         http://www.adobe.com.

         If you require further information regarding the authenticity of this transcript, you may e-mailil or callll
         the




                                                                                                                            2

EXHIBIT A to Menikoff Declaration
Page 2 of 4
    Case 1:20-cv-00123-JRS-MG Document 72-2 Filed 04/19/21 Page 5 of 6 PageID #: 1066




EXHIBIT A to Menikoff Declaration
Page 3 of 4
                                               INDIANA
                Case 1:20-cv-00123-JRS-MG Document  72-2UNIVERSITY
                                                            Filed 04/19/21 Page 6 of 6 PageID #: 1067
                                             OFFICE OF THE REGISTRAR
                                                                                OFFICIAL TRANSCRIPT EXPLANATION
 Note: The following explanation reflects information found on the Indiana University Official Transcript produced from the Student Information System implemented Fall 2004. A transcript labeled
 Official Record is also an official transcript which has been produced from the prior student record system. While there is no difference in the way grade point averages are calculated in each format, the
 Official Record (old system) will not reflect
                                        refl as many of the grade point average summaries as are now available on the Official Transcript (current system). *
 I. Grade and Credit Point System
    The following grades are considered in computing
                                           comp      semester or cumulative grade averages. Plus and minus grades are computed in cumulative averages effective First Semester 1977-78. Course hours with
                                                                   but do not count toward the earned hours required for degrees.
     A+         (4.0 Pts.)                  B+          (3.3 Pts.)                 C+          (2.3 Pts.)                 D+          (1.3 Pts.)              WF          Withdrawn-Failing (0 Pts.)
     A          (4.0 Pts.)                  B           (3.0 Pts.)                 C           (2.0 Pts.)                 D           (1.0 Pts.)                          (Discontinued First Semester 1977-78)
     A-         (3.7 Pts.)                  B-               Pts.)
                                                        (2.7 Pt                    C-          (1.7 Pts.)                 D-          (0.7 Pts.)              F           Failing (0 Pts.)
    The following grades are not considered in computing
                                               comput semester or cumulative grade point averages:
     AU     Audit - No credit (Discontinued 1965)                                                                O      Denotes an Incomplete in a course taught through Purdue University.
     AX through DX (Including plus and minus grades)
                                                 grades Denotes a graded course subsequently retaken             P      Passed (Pass/Fail Option) (The Pass/Fail Option permits graduate and undergraduate
            under the Extended-X Policy (effective Fall 1994) (See Undergraduate GPA exception below)                   students to enroll in a course and receive a grade of P or F. Pass/Fail Option courses are
     CF     Credited on Certificate (Discontinued 1965)                                                                 normally limited to electives. The responsibility of approval, as well as special regulations
     DF     Deferred (Discontinued 1965; Treated as Incomplete)
     E      Conditional (Discontinued 1965; Treated as Incomplete)                                                      procedures which the school or division establishes. Instructors are not notified of
     EX     Exemption (Discontinued 1965)                                                                               undergraduate students registering for this Option. A grade of P cannot subsequently be
     FX     Denotes a course originally failed and subsequently retaken during or after First Semester                  changed to a grade of A, B, C, or D)
            1976-77 under the FX or Extended-X Policy. (See Undergraduate GPA exception below).                  R      Deferred (Effective First Semester 1977-78, used for course work which can be evaluated
     I      Incomplete (Effective First Semester 1977-78,
                                                     1977-      automatically changed to F after one                    only after two or more semesters--such course work was previously graded with I.)
            calendar year; See also grade of R.)                                                                 S      Satisfactory (entire class graded S or F)
     NC     No Credit (Established 1971); replaced AUDIT (AU)                                                    T      Denotes credits transferred from another institution.
     NR     No Report Submitted by Instructor (Used for unreported grades for prior semesters or                 W      Withdrawn--Passing (Prior to Second Semester 1974-75, used to indicate withdrawal while
            course work that has not been graded
                                              aded for the current semester)                                            passing. Effective Second Semester 1974-75, used to reflect students who withdraw while
     NY     Used to signify enrollment in a special program
                                                       program for which credit when earned will be                     passing after the official Drop and Add Period.)
            shown as an ADDITIONAL entry on the permanent academic record.                                       X      Passed Without Grade (Discontinued 1965; Treated as Satisfactory)
    Repeated Courses
                                                                   GP and may also be counted in
    Repeated courses are counted in the IU grade point average (IU GPA)                                                               A (Student Program GPA), depending on the policies of the
                                                                        hou required for degrees unless the course is defined as repeatable for credit. *
                                                count toward the earned hours
    Undergraduate Grade Point Average (GPA) Exception
    Courses that have been retaken under the conditions of the FX Policy or Extended-X (Retaken Course/GPA Exclusion) Policy are no
    enrollments in the course and their grades remain on the record, but the enrollment of th                                   he University credit hour totals and grade point average (Indiana University
                                                   excluded from the academic program credit hours and grade point average (Student Pr
    program. Not all Indiana University campuses honor the Extended-X Policy. *

 II. Record Format
                                                                     grades and GPA information in chronological order sorted by the student's academic level. The "Official Transcript with Enrollment"
    provides the same information as the standardrd transcript but also includes all courses
                                                                                     courses in which a student is currently enrolled.
                                                                                                                             enrolled "Official Transcript" or "Official Transcript with Enrollment" (without an
    academic level designation) indicates that the document contains all work completed at Indiana University. A student may also request
                                                                                                                                       r        a transcript of only those courses taken at the undergraduate, graduate,
    or professional (Law, Medicine, Dentistry, Optometry) level. In these cases, the title of the document will reflect which academic
                                                                                                                                acad     level is represented. (Note: The graduate academic level may be subdivided
                                               due to academic calendar differences.)
                                                       g to standard university-wide rules. A Semester IU GPA and a cumulative-to-date IU GPA are calculated at the end of each semester. The overall IU GPA
    summary statistics are reflected at the end of each student career level.
    The Student Program GPA is calculated according to the rules dete                               academic program at the time o of printing. This GPA is subject to change whenever the student
    changes programs. The cumulative Student Program GPA summary statistics
                                                                      istics are reflected at the end of each student career level                                       ve primary program at that level.
III. Transfer, Test, and Special Credit
     Courses accepted in transfer from other institutions
                                                 stitutions are listed under a Transfer Credit heading. Generally, a grade of "T" (transfer
                                                                                                                                   (tra     grade) is assigned and course numbers, titles, and credit hours assigned
     reflect Indiana University equivalents. Transfer hours with a gradeade of "T" are not reflected in the cumulative grade averages. However, the hours are included in the "Hrs Earned" field.

    A course suitable for credit which does not parallel an Indiana University course at the campus of evaluation may be designated by a course subject followed by "-UN" (undistributed credit) and a number
    indicating an equivalent Indiana University course (class) level. For example, HIST-UN
                                                                                     ST-UN 200 represents a 200 (sophomore) level History
                                                                                                                                    H       course. Applicability of accepted transfer credit toward a particular
    degree is determined by the Indiana University school or division offering the degree program.

    Credit awarded as a result of placement tests, credit by examination, or successful completion of a higher level course may be reflected as Special Credit with a transcript
                                                                                                                                                                      transc     note or may appear as separately
    designated "Test or Special Credit." The total number of transfer and test hours on thee record appears in a separate Transfer/Test
                                                                                                                          Transfer/Test Hours Passed category in the Student
                                                                                                                                                                        Stud Program and Indiana University
    Summaries.

    Note that there are exceptions to these general transfer credit policies related to transfer work from Purdue
                                                                                                               ue University campuses
                                                                                                                             campuses and Purdue State Wide Technology programs located on Indiana University
    campuses. For further details visit http://registrar.indiana.edu/transcript.html, Transfer Credit Exceptions.
IV. Accreditation
    Indiana University, a member of the North Central Association, is accredited by the Higher Learning Commission (http://www.ncahigherlearningcommission.org)
                                                                                                                      (http://www.ncahigherlearningcommission.org) (312-263-0456).
                                                                                                                                                                   (312-263-       Accreditation covers all
    courses and programs offered at all campuses of Indiana University.
                                                                  sity. See the appropriate school bulletins for other accreditations.
V. Validation
   A transcript issued by Indiana University reflects course work completed at any campus: Bloomington, Columbus (IUPUC),  UC), Fort Wayne
                                                                                                                                        ne (IPFW), Gary (Northwest),
                                                                                                                                                        (Nor         Indianapolis (IUPUI), Kokomo,
   New Albany (Southeast), Richmond (East), South Bend. A transcript issued by Indiana University is official when it displays th
   University paper. The official university transcript is printed on SCRIP-SAFE paper and does not require a raised seal.
VI. Registrar Contact
    Questions about the content of this record should be referred to the Office of the Registrar where it was printed.
      IU Bloomington                                       IPFW Fort Wayne                                       IU Kokomo                                             IU South Bend
      Office of the Registrar                              Office of the Registrar                               Office of the Registrar                               Office of the Registrar
      408 N. Union Street                                  2101 E. Coliseum Boulevard                            2300 South Washington                                 Administration Building 148
      Bloomington, IN 47405-3800                           Fort Wayne, IN 46805-1499                             P.O. Box 9003                                         1700 Mishawaka Avenue
      (812) 855-0121                                       (260) 481-6100                                        Kokomo, IN 46904-9003                                 P.O. Box 7111
      http://registrar.indiana.edu                         http://www.ipfw.edu/registrar/                        (765) 455-9391                                        South Bend, IN 46634-7111
      Federal School Code: 001809                          Federal School Code: 001828                           http://www.iuk.edu/~koregstr                          (574) 520-4451
                                                                                                                 Federal School Code: 001814                           http://registrar.iusb.edu
                                                                                                                                                                       Federal School Code: 001816
      IU East                                              IUPUI Indianapolis                                    IU Northwest                                          IU Southeast
      Office of the Registrar                              Office of the Registrar                               Office of the Registrar                               Office of the Registrar
      2325 Chester Boulevard                               Campus Center 250                                     Hawthorn Hall 109                                     University Center South, 107
      Richmond, IN 47374-1289                              420 University Boulevard                              3400 Broadway                                         New Albany, IN 47150-6405
      (800) 959-3278                                       Indianapolis, IN 46202-5144                           Gary, IN 46408-1197                                   (812) 941-2240
      http://www.iue.edu/registrar/                        (317) 274-1519                                        (219) 980-6815                                        http://www.ius.edu/registrar/
      Federal School Code: 001811                          http://registrar.iupui.edu                            http://www.iun.edu/~regisnw//                         Federal School Code: 001817
                                                           Federal School Code: 001813                           Federal School Code: 001815

      * For a more detailed transcript explanation visit http://registrar.indiana.edu/transcript.html                                                13152513 SCRIP-SAFE® Security Products, Inc. Cincinnati, OH
    EXHIBIT A to Menikoff Declaration
 R099/1212

    Page 4 of 4
